Case 6:21-cr-00043-RRS-CBW Document 27 Filed 03/23/21 Page 1 of 2 PageID #: 67




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                             CRIMINAL NO. 6:21-cr-00043-01
 VERSUS                                               JUDGE SUMMERHAYS
 CHANCE J. SENECA                                     MAGISTRATE JUDGE WHITEHURST


                        DEFENDANT’S REQUEST FOR DISCOVERY
        CHANCE E. SENECA, defendant herein, hereby requests that the United States disclose

 all matters listed in Paragraph (I)(a)(1) of the Criminal Pretrial Discovery Order, including

 subparagraphs (A) through (I). Under subparagraph (H), the defendant specifically requests any

 and all books, papers, documents, photographs, tangible objects, buildings or places which the

 government intends to use as evidence at trial to prove its case in chief or which were obtained

 from or belong to the defendant.

                                       RESPECTFULLY SUBMITTED,
                                       REBECCA L. HUDSMITH
                                       FEDERAL PUBLIC DEFENDER FOR THE
                                       MIDDLE & WESTERN DISTRICTS OF LOUISIANA

                                       BY:     S/ DUSTIN C. TALBOT (LA #33404)
                                               Assistant Federal Public Defender
                                               102 Versailles Blvd., Suite 816
                                               Lafayette, Louisiana 70501
                                               (337)262-6336 (Phone)       (337)262-6605 (Fax)
                                               COUNSEL FOR DEFENDANT
Case 6:21-cr-00043-RRS-CBW Document 27 Filed 03/23/21 Page 2 of 2 PageID #: 68




                                  CERTIFICATE OF SERVICE
        The undersigned hereby certifies that on March 23, 2021, a copy of the foregoing was

 filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

 be sent via notice of electronic filing (NEF) to:

 Robert C. Abendroth
 U.S. Attorney’s Office

                                                      S/ Dustin C. Talbot
